VICKERY, PJ.
We think the evidence in this case is conclusive that this woman was an occupant of this- place and used the rooms that she .occupied for the purpose of prostitution and she was so engaged when the officers entered the house and arrested her.
One of the errors complained of in this case is that there was “no evidence except the confession to prove the corpus delicti.” We are quite familiar with the rule that corpus delicti cannot be- proven by the confession of. the accused alone, but we are also quite familiar with the rule that it is not necessary to conclusively prove the corpus delicti by other evidence, excluding the confession: If there is corroborative evidence which with the confession proves the corpus delicti, it is sufficient; in other words, it is ¡not erroneous to supplement the corroborative proof by the confession to prove the corpus delicti. In this case we think there is ,an abundance of corroborative proof.. The attitude of this woman, her relation with the visitor and all the circumstances tend to corroborate the officer’s testimony and her confession.
We think the evidence warrants the judgment of the court below and we do not see any error in the record that would warrant us in disturbing, the judgment of the court. It will, therefore, be affirmed.
Sullivan and Levine. JJ, concur.